In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Kings County, entered June 22, 1979, which denied her motion for summary judgment. Order modified by *821adding thereto provisions that the denial of the motion is conditioned upon the payment of $100 by plaintiff’s counsel to defendant and that if the condition is not complied with then the motion is granted. As so modified, order affirmed, with $50 costs and disbursements payable to defendant. The time for plaintiffs counsel to make the payment is extended until 20 days after service upon him of a copy of the order to be made hereon, together with notice of entry thereof. Under the circumstances, the exercise of discretion in excusing the default in service of the bill of particulars and in denying defendant’s motion, should have been conditioned upon payment of the aforesaid sum. Hopkins, J. P., Lazer, Hargett and Weinstein, JJ., concur.